Luke, J.
1. A plea of former conviction is good as against demurrer only when it sets out the record of the former trial and conviction and judgment, and such a state of facts as will show that the former conviction was for the same offense for which the defendant is about to be arraigned. See Blair v. State, 81 Ga. 629 (7 S. E. 855).
(a) It was not error to strike the plea in this case.
2. The evidence amply authorized the conviction, and there is no error in the charge of the court. For no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


.Broyles, O. J., and Bloodworth, J., concur.